SUAREZ, J.
We find no fundamental error and therefore affirm the judgment and sentence. However, we note that comments on the credibility of counsel, such as those at issue in this case, are recurring in closing arguments at an alarming rate. We caution counsel for both the prosecution and defense to uphold their professional and ethical obligations and to be mindful of the line clearly established by the courts of this State. -See, e.g., Jackson v. State, 421 So.2d 15 (Fla. 3d DCA 1982); Del Rio v. State, 732 So.2d 1100 (Fla. 3d DCA 1999). We also entreat the trial courts to be mindful of such misconduct and to respond accordingly with appropriate curative instructions and firm admonishment of counsel.
Affirmed.